Title: To George Washington from Elias Boudinot, 4 January 1779
From: Boudinot, Elias
To: Washington, George


  
    Dear Sir
    Baskinridge [N.J.] Janry 4th 1779
  
Nothing but that indisposition with which I have been confined for upwards of four Months, could have excused me from waiting on your Excellency e’er now, and welcoming you once More to New Jersey, a State so much indebted to your former residence here, for its present safety & Happiness.
  
  
  
  Permit me Sir, while I am sensible of your aversion to any unnecessary parade or Ostentation, to enclose you a few Lines wrote in the fulness of a Ladies gratitude.
I have two Motives in doing this, one to gratify a beloved Sister’s Vanity, in laying before you this small effusion of her poetical Genius—the other & principal one, to assure your Excellency, that while a few envious Characters are vainly & impotently striving to cast a Shade on your publick Services, the great Majority, among whom are the good and Worthy, are with gratitude doing you that Justice those Services so loudly demand from them, and that the Ladies, are emulous to be reckoned among this Number.
As my Health is rather increasing, I hope soon to be favoured with paying you a Visit at Head Quarters, in the mean Time Mrs Boudinot joins me in the most respectfull Compliments to Mrs Washington, who we are happy to hear is like to make another winter Visit to New Jersey. Am with great respect and the most sincere Esteem Your Excellency’s Most Obedt Humble Servt

  Elias Boudinot

